Judgment, Supreme Court, New York County (Richard Carruthers, J.), *119rendered June 26, 1995, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of AVz to 9 years, unanimously affirmed.
Defendant’s challenge to certain testimony by the People’s expert on drug operations is unpreserved and we decline to review it in the interest of justice. Interest of justice review is particularly inappropriate where, as here, the testimony was largely elicited by defendant (see, People v Adams, 184 AD2d 227, lv denied 80 NY2d 926) and was exploited by defendant to his advantage at trial (see, People v Flores, 210 AD2d 1, lv denied 84 NY2d 1031). Concur — Milonas, J. P., Rosenberger, Ellerin and Rubin, JJ.